DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9, 13-16 and 18-24 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 7, 8, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmer (CA 3075749 A1) in view of Birnkrant (EP 3321907).
As to claim 1, Volkmer discloses in systems for monitoring volatile fuel system having claimed
a.	 refuse vehicle, comprising: a chassis; a body assembly coupled to the chassis, the body assembly defining a refuse compartment read on ¶ 0033, (occupancy vehicles, dump trucks, tractor trailer trucks, transit, refuse or heavy-duty vehicles, or any other vehicles. The vehicle may have any weight. For example, the vehicle may weigh more than or equal to about 5000 lbs, 
b.	a thermal event monitoring system comprising a sampling element configured to detect a thermal event with the refuse compartment indicating at least one of a fire or an overheating component and transmit a notification in response to detecting the thermal event read on ¶ 0051, ¶ 0052 & 0060, (the thermal event management system 200 only measures temperature above a threshold. So, the communication system 280 can communicate a simple message such as illuminating a word such as NORMAL to convey that a thermal event has not been detected. If thereafter a thermal event is detected the communication system 280 can begin to display temperatures or can communicate escalating warnings or other driver instructions indicating what countermeasures are being taken by the thermal event management system 200 or should be taken by the driver. The controller 254 can be part of, integrated into or in communication with a higher-level engine control unit that controls the operation of the engine and information to the driver. The controller can thus convey messages to a driver interface 286. The driver interface 286 can include fuel system specific information and can convey information related to thermal events in addition to those communicated via the communication system 280.  The fuel system comprises a first thermal event management system 150-1 for the first fuel tanks 114-1 and a second thermal event management system 150-2 for the second fuel tanks 114-2. In the first thermal event management system 150-1, a first heat detector 250-1 is configured to sense heat in proximity to the first fuel tank 114-1. A first controller 254-1 is connected to the first heat detector 250-1 via a first signal conditioner 258-1 and identifies a 
However, Birnkrant in a fire detection in an aircraft utilizing smoke and/or overheat detection teaches:
c.	a thermal event within the refuse compartment read on Page 5, Para 8, (FIG. 20, shown is a schematic view of an aircraft 200. The aircraft 200 includes a fuselage 202 with wings 204 extending therefrom. Further, the aircraft 200 includes one or more compartments, i.e. the predetermined area, at which it is desired to provide fire, smoke and/or heat detection capabilities. These compartments may include a cargo bay 206, a lavatory 208, an avionics bay 210 or the like. One skilled in the art will readily recognize that the listed compartments are exemplary and that the present disclosure may be readily applied to other compartments, and that further the disclosure may be utilized in other vehicles or structures other than aircraft 200).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the solid-state attitude director indicator of Birnkrant into Volkmer in order to provide protection of electronic
components 124 from fire and smoke, while localizing suppression to protect such components not subjected to fire and smoke from exposure to suppressant, reducing damage to those components and further reducing cost and expense of suppressant cleanup after an event.
As to claim 3, Volkmer further discloses:
a.	wherein transmitting the notification includes alerting an operator of the refuse vehicle of the thermal event via a user interface of the refuse vehicle read on ¶ 0050, (it is beneficial to provide information directly to the driver or occupants of the cab. In one case, a communication 
 	As to claim 4, Volkmer further discloses:
a.	wherein the sampling element includes at least one of an aspirating smoke detector or a resistance temperature detector read on Claim 29 & 30, (confirming a thermal event has occurred; and venting the fuel tank following confirming the thermal event.  The method of Claim 29 further comprising simultaneously detecting a voltage in a circuit comprising first and second conductors formed of dissimilar metals and in contact at an interface and [b] a change in resistance of the circuit comprising the first and second conductors to detect a change in current path location).
As to claim 5, Volkmer further discloses:
a.	wherein transmitting the notification includes transmitting data via telematics to an external computing system read on ¶ 0052, (the alarm 282 can be a tone or a spoken message such as "METHANE DETECTED.Math. EXIT THE VEHICLE".  The alarm 282 also can be configured to generate instructions for manual countermeasures such as "METHANE DETECTED .Math. ACTIVATE MANUAL VENT". In some cases, a wireless vent system can be provided that can be actuated by emergency response personnel. Accordingly, the thermal event management system 200 can include a wireless actuator 284 that can be actuated remotely by emergency response personnel. The wireless actuator 284 can also be configured to broadcast a status to emergency response personnel, such as "EMERGENCY THERMAL EVENT.Math. ACTIVATE WIRELESS VENTING").  

a.	wherein transmitting the notification includes transmitting an alarm to an external fire suppression system of a space the refuse vehicle is located in, wherein the alarm causes the external fire suppression system to perform a fire suppression action read on ¶ 0054, (the controller 254 can elect to activate a fire suppression system 300 that can enhance the thermal isolation of the fuel tank 114 from the fire. The fire suppression system 300 can include a fire extinguisher system including a sprayer and a container of fire retardant to be sprayed by the sprayer onto the location of the thermal event.  The fire suppression system 300 could be effective in some circumstances to extinguish the fire, enabling continued operation of the vehicle 100 for an appropriate additional amount of time, e.g., to exit the road or reach a nearby service center. In some cases, the fire suppression system 300 is not able to extinguish the fire but can enable the driver to maneuver the vehicle 100 to a safe distance from other vehicles so that other countermeasures can be implemented by the controller 254. More critical thermal events may call for multiple countermeasures, such as activating the fire suppression system 300 and the vent system 26).  Volkmer does not explicitly disclose wherein the refuse vehicle is independently movable relative to the fire suppression system.
	However, Birnkrant further teaches:
b.	wherein the refuse vehicle is independently movable relative to the fire suppression system read on Fig. 4 & Page 5, Para 7, (detection system 20 are installed in the aircraft 200 to detect fire, smoke and/or heat at the compartments 206, 208, 210. As shown in FIG 20, a fiber harness 30 is connected to a control system 50 at a port 212 and can have one or more fiber optic cables 28 extending to the compartments 206, 208, 210. In some embodiments, different fiber optic cables 28 or fiber optic cores in the fiber harness 30 will be used for smoke/fire detection, 
As to claims 8 & 15, the claims are corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claims 14 & 20, the claims are corresponding to claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  
As to claim 21, Birnkrant further teaches:
a.	wherein the sampling element includes the aspirating smoke detector read on Page 5, Para 3, ( smoke or dust, the system 20 may be utilized to monitor or detect pollutants such as volatile organic compounds (VOC's), particle pollutants such as PM2.5 or PM10.0 particles, biological particles, and/or chemicals or gases such as H.sub.2, H.sub.2S, CO.sub.2, CO, NO.sub.2, NO.sub.3, or the like. Multiple wavelengths may be transmitted by the light source 36 to enable simultaneous detection of smoke, as well as individual pollutant materials. For example, a first wavelength may be utilized for detection of smoke, while a second wavelength may be utilized for detection of VOC's).
As to claim 22 the claims are corresponding to claim 4.  Therefore, the claim is rejected for the same rationales set forth for claim 4.  




5.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmer in view of Birnkrant and further in view of Wengreen (US 10282625 B1).
As to claim 23, Volkmer in view of Birnkrant disclose all claim limitations except explicitly disclose wherein the thermal event monitoring system is configured to reroute the refuse vehicle in response to detecting the thermal event.
However, Wengreen in system configured to detect smoke inside a cabin of the vehicle teaches:
a.	wherein the thermal event monitoring system is configured to reroute the refuse vehicle in response to detecting the thermal event read on Col. 9, Lines 49-57, (the vehicle management system is configured to increase the travel time by changing from a first travel route to a destination (e.g., a destination chosen by a first rider) to a second travel route to the destination. The vehicle management system can be configured to change from the first travel route to the second travel route to intentionally increase the travel time in response to the smoke detection system detecting the smoke inside the vehicle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the solid-state attitude director indicator of Wengreen into Volkmer in view of Birnkrant in order to provide an automatically reduce the speed while still enabling the vehicle to continue transporting a first rider toward a destination selected by the first rider.
	As to claim 24, Wengreen further teaches:
a.	wherein the thermal event monitoring system is configured to reroute the refuse vehicle to at least one of (a) a service location, (b) a fire station, or (c) an area having a lower population density than a current location of the refuse vehicle in response to detecting the thermal event .

6.	Claims 2, 6, 9, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmer in view of Birnkrant and further in view of 竹田 美樹雄 (Mikio Takeda JP 3394697 B2).
As to claim 2, Volkmer further discloses:
a.	wherein transmitting the notification includes transmitting an indication of the thermal event to at least one of an emergency response team or a fleet management system, read on ¶ 0053, (the telematics device 290 can be capable of cellular, satellite or other telecommunications with remote sites. The telematics device 290 can be used to convey messages related to thermal events to remote emergency personnel, such as to alert fire department or hazardous materials specialist to the location of the vehicle 100. The telematics device 290 can convey thermal event information to a fleet management center that tracks the vehicle 100).  Volkmer  in view of Birnkrant does not explicitly disclose wherein the indication includes a GPS location of the refuse vehicle.
However, Mikio Takeda in minimizing the destructiveness of such collisions teaches:
b.	wherein the indication includes a GPS location of the refuse vehicle system read on Page 5, Lines 13-23, (the local station 1 sends a fire site location data to each fire-fighting mobile station 2.  The information J2 of the business contents of the vehicle is transmitted. Each fire department.  When the mobile station 2 receives the position data of the fire site, the mobile 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the Emergency Vehicle Operation Management System, Road Traffic Management System, And Road Traffic Information System of Mikio Takeda into Volkmer in view of Birnkrant in order to provide emergency intervention at the exact location of the disaster site, and determine the route of each fire-fighting mobile station, and receives the information of the vehicle identification data and displays the installed a road maps, locations of fire sites, and each fire station and the location of the received fire site and each fire move information on route and position data of station and vehicle identification data at an appropriate timing or at predetermined time intervals.
As to claim 6 Mikio Takeda further teaches:
a.	wherein transmitting the data via telematics includes updating a virtual refuse vehicle model stored by the external computing system read on Page 5, Lines 13-23, (the local station 1 sends a fire site location data to each fire-fighting mobile station 2.  The information J2 of the business contents of the vehicle is transmitted. Each fire department.  When the mobile station 2 receives the position data of the fire site, the mobile station 2.  Navigation control received from GPS satellite.  The current position and fire of the vehicle detected based on GPS radio wave J3.  Calculate the route that can be reached in the shortest time from the position of the disaster site 
As to claim 9, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 13, the claim is corresponding to claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  
 As to claim 16, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 19, the claim is corresponding to claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  

Response to Arguments
7. 	Applicant's arguments with respect to claims 1-9, 13-16 and 18-20 have fully considered and they are persuasive.  The examiner has considered the remark/presentation of priority date in view of the disclosure and the present state of the prior art, and the finality presented on office action dated 01/11/2022  has been withdrawn in view of the provisional application filed on 17 April 2020.  The outstanding claims has been rejected in view of the newly discovered reference.

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689